DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received February 5, 2021.  Claims 1, 3, and 7 were amended.  Claims 1-8 are pending.
The rejection of claims 1-6 under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Kim et al. (US 2015/0380662 A1) is withdrawn due to the amendment received February 5, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0380662 A1; listed on 08/10/2020 I.D.S.).
Regarding compounds of claims 1-7, Kim et al. discloses “first material” compounds for use with “second material” compounds in an organic layer of an organic light emitting device (see abstract). The general formula for a “first material” may be of Formula 1-1 (see abstract). 

    PNG
    media_image1.png
    216
    443
    media_image1.png
    Greyscale

Formula 1-1 definitions are described at par. 9-30.   Particularly note that rings A11 and A12 may be selected as 9-1, 9-8 to 9-10 (see par. 45, beginning at page 4) where heteroatom X91 may be selected as oxygen, sulfur, C(Q1)Q2 or N(Q1 ) (see par. 108):

    PNG
    media_image2.png
    90
    322
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    128
    337
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    247
    317
    media_image4.png
    Greyscale
.
 Paragraph 183 shows some representative compounds of the “first material”; however, it is noted that the teachings of Kim et al. are not limited to only example compounds.  Kim renders obvious core structures of instant (9), (10), (11) and (12) formulas (see at least Kim compound 

    PNG
    media_image5.png
    102
    152
    media_image5.png
    Greyscale
(Kim #119 core) 
    PNG
    media_image6.png
    121
    162
    media_image6.png
    Greyscale
(Kim #117 core).
The Kim compound #112 clearly teaches a substituent group bonded at the nitrogen of a Formula 1-1 structure may be a pyridine to substituted triazine group (per instant X1-X4 ring to Y1-Y3 ring groups having R3 groups)

    PNG
    media_image7.png
    157
    160
    media_image7.png
    Greyscale
.  
Further, with regard to the Kim Formula 1-1 definitions, L11 may be heteroarylene (see par. 51) such as pyridine, pyrimindine, triazine (see par. 59) and Y11 may be hetereoaryl ring (see par. 95) that may include substitutent groups (see par. 96-105). Given the teachings of Kim et al. Formula 1-1 definitions, one of ordinary skill in the art would arrive at compounds the same as instant compounds.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed Kim et al. Formula 1-1 compounds as defined by Kim et al. for use in an organic layer of an organic light emitting device, because Kim et al. clearly teaches the described formula 1-1 compounds as suitable for forming a functional layer of an emitting device.  One would expect to achieve an operational device comprising a compound as defined by Kim et al. within Kim et al. formula 1-1 with a predictable result and a reasonable expectation of success.

Additionally, the “first material” may be part of the emission layer (see Kim claim 17 on page 142) and the emitting dopant may a phosphorescent dopant (see par. 260).

Response to Arguments
Applicant's arguments filed February 5, 2021 have been fully considered but they are not persuasive. 
Regarding the obviousness rejection, applicant argues “Applicant has explicitly eliminated the case of the structure of Applicant’s formula 1 being formula 8”.  In response the office submits the teachings of Kim are not limited to only example compound 112.  Kim is also not limited to only the bonding structure of the excluded core of instant claim 1 and Kim renders obvious structures of instant (9), (10) and (11) structures (see Kim compound 118 page 34 core structure, compound 119 page 34 core structure, compound 117 page 34 core structure).   The Kim compound #112 clearly teaches the substituent group bonded to the nitrogen of a Formula 1-1 structure may be a pyridine to substituted triazine group.
example compounds comprising all of the groups and variables in combination the same as claimed compounds, the Kim formula 1-1 is defined to include all of the required groups to arrive at compounds the same as applicant’s for the purpose of use in an EL device.  Further, per MPEP 2123, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).”  Also, “[A] reference disclosure must be evaluated for all that it fairly [teaches] and not only for what is indicated as preferred.” In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAWN L GARRETT/Primary Examiner, Art Unit 1786